Citation Nr: 1135429	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from August 1969 to February 1972 and from January 1973 to July 1991.  The appellant had service in the Republic of Vietnam from September 1970 to July 1971; he is not a veteran of combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in February 2008, and timely perfected his appeal in May 2008.

This claim came before the Board in January 2010.  At that time, the Board determined that additional evidentiary development was necessary, to include obtaining additional treatment records and obtaining a VA examination.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claim.  In his May 2008 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant currently suffers from a low back disability that is the result of a disease or injury in active duty service, nor is it secondary to or aggravated by a service-connected disability.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active duty service or presumptively related thereto, nor is it related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the appellant's claim, letters dated in February 2007, September 2007, and March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The aforementioned notice letters also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in VA examinations in May 2007 and July 2010 and the results from those examinations have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the appellant, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC): issued the appellant an additional notice letter in March 2010, informing him of the elements necessary to establish service connection on a secondary basis; obtained additional private and VA treatment records for the appellant's low back disability; and scheduled the appellant for a VA medical examination in July 2010, which he attended.  The AMC later issued a supplemental statement of the case in February 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from a low back disability that is either a direct result of his time in active duty service, secondary to a service-connected disability, or aggravated by such.

Governing Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board acknowledges the appellant has been diagnosed with spondylolysis of L3 with grade 1 spondylolisthesis of L3-L4, DDD, and osteoarthrosis of the lumbar facet joints, thus satisfying element (1) of Hickson, supra.  See also VA Spine Examination Report, July 26, 2010.  It is also noted that the appellant is service-connected for bilateral knee replacements [formerly coded as chondromalacia of the bilateral knees with degenerative changes], satisfying element (2) under Wallin, supra.


With respect to the appellant's service treatment records, the Board notes that the appellant's 1969 entrance examination report is not of record.  The first examination report available is dated in January 1973.  At that time, clinical evaluation of the appellant's spine was completely normal.  See Standard Form (SF) 88, Examination Report, January 18, 1973.  Examinations performed in April 1977 were similarly negative for any complaints of or treatment for a spine disability.  See SF 88 & 93, Examination Reports, April 13, 1977.  In October 1977, however, service treatment records reveal that the appellant sought treatment for back pain, indicating that he had pulled a muscle in his back two weeks prior.  See Service Treatment Record, October 26, 1977.  

The appellant's March 1985 re-enlistment examination reports found the appellant's spine to be normal and the appellant himself denied experiencing any low back pain.  See SF 88 & 93, Service Re-Enlistment Examination Reports, March 13, 1985.  In June 1986, however, the appellant was seen with complaints of back pain and numbness of the right side for the prior two weeks.  He indicated that he fell on his back when he slipped on the floor.  He was evaluated for his complaints of numbness, but no diagnosis was rendered.  The examiner diagnosed the appellant with mild lumbosacral strain.  See Service Treatment Record, June 13, 1986.  In February 1988, the appellant complained of low back pain for the prior three days, though no direct injury was sustained.  He stated that he had experienced dull low back pain continuously for some months after lifting heavy items.  The assessment was paravertebral or stress spasm.  See Service Treatment Record, February 8, 1988.  

An undated "Over 40" examination indicated a normal clinical evaluation of the appellant's spine, and he specifically denied experiencing recurrent back pain.  The Veteran noted nerve impingement on the right side.  See SF 88 & 93, "Over 40" Examination Reports, undated.  In March 1991, the appellant complained of a three to four week history of low back pain and paresthesias of the right lower extremity with walking.  The assessment was possible spinal stenosis with radicular symptoms.  See Service Treatment Record, March 19, 1991.  As a result of these complaints, the appellant was scheduled for a computed tomography (CT) scan.  In April 1991, the CT scan revealed no significant abnormalities.  See Service Treatment Record, CT Scan, April 11, 1991.  A May 1991 follow-up for the appellant's complaints of low back pain noted the CT scan was normal, a neurological examination was normal and the lack of cramping suggested vascular etiology.  The assessment was unexplained paresthesias of the right lower extremity with pain, possibly of the right sacroiliac.  See Service Treatment Record, May 13, 1991.  Upon his retirement examination, later in May 1991, clinical evaluation of the spine was noted to be normal, though the appellant was diagnosed with mechanical low back pain.  The appellant himself also indicated that he continued to suffer from recurrent back pain.  See SF 88 & 93, Service Retirement Examination Reports, May 29, 1991.  Thus, the appellant has satisfied element (2) under Hickson, in-service disease or injury.  See Hickson, supra.

Despite the finding that the appellant complained of low back pain during his time in active duty service, there is no evidence to support a finding that arthritis of the spine was present to a compensable degree within the first post-service year.  Therefore, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board now turns to the crucial question of nexus, on a lay or medical basis.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2010).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2010).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).
VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154(a) (West 2002).  In fact, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). 

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  See Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In the present case, the evidence in support of the appellant's claim consists of his own lay statements.  The Board finds that the appellant is indeed competent to report on his low back pain.  See Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno, supra.  The appellant's credibility affects the weight to be given to his lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In this regard, the first post-service medical evidence of treatment for a low back condition in the claims file is dated in 2007, over 15 years after the appellant's discharge from service.  That is, VA physical therapy treatment records noted complaints of low back pain with right lower extremity radiculopathy.  The appellant stated that he had experienced this for many years.  He further indicated that since his two total knee replacements (in April 2005 and April 2006), he felt that his low back pain had increased.  X-ray evidence established diagnoses of spondylolysis of L3 with grade 1 spondylolisthesis on L3-L4, severe DDD at L3-L4 with narrowing and anterior spondylosis, and degenerative joint disease of the L5 facet joints.  The assessment was chronic low back pain with piriformis syndrome of the right lower extremity.  See VA Physical Therapy Treatment Record, March 28, 2007.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  


The Federal Circuit has agreed that the Board may not require contemporaneous medical evidence as a prerequisite to considering lay evidence credible.  However, in the present case, the Board is not requiring contemporaneous medical evidence as a prerequisite to considering the appellant's lay evidence credible; but rather, the Board finds the appellant's lay statements of continuity not credible, in part, because they contradict other medical evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  Specifically, the May 2007 VA spine examination report indicated that the appellant had experienced only three post-service flare-ups, and that his current low back pain occurred only once per week.  See VA Spine Examination Report, May 17, 2007.  Further, a July 2009 private treatment record noted that upon complaining of low back pain with muscle cramps and pulling, the appellant reported that his pain began gradually after an injury, approximately two years prior.  See Private Treatment Record, H. Farooq, M.D., July 20, 2009.  As an aside, it is also noted that the Veteran submitted an application for VA benefits in 1991 for several disabilities.  A low back disorder was not referenced, however.

This evidence contradicts the appellant's other lay assertions of continuity of symptoms since discharge in 1991 as well as his claims of increased symptomatology secondary to his service-connected knee disabilities.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker, 10 Vet. App. at 73.  Therefore, overall, post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology seen, nor does it support the appellant's contention that his low back pain increased secondary to his bilateral knee pain.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Based on recent case law, it would appear that the appellant in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with.  See Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  In this regard, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of the appellant's current low back disorder, a medical disorder requiring medical testing and medical diagnoses.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Given the medical complexity of the disability involved and the fact that the present case also does not meet any of the three exceptions enumerated under Jandreau, the appellant's lay statements are afforded little probative weight.

With respect to the question of medical nexus, the appellant was afforded a VA spine examination in May 2007.  At that time, the examiner opined that since the appellant's 1991 lumbar spine CT scan revealed no evidence of any abnormalities, his current low back condition was less likely than not related to his complaints of back pain in active duty service.  See VA Spine Examination Report, May 17, 2007.  Finding this opinion to be inadequate, the RO requested an addendum.  In October 2007, the VA examiner provided a supplemental statement, which noted that the appellant did not mention any bilateral hip or knee conditions during his May 2007 VA examination.  Accordingly, the VA examiner opined that any currently diagnosed hip or knee conditions were less likely than not related to the appellant's 1991 normal CT scan of the lumbar spine.  See VA Spine Examination Report Addendum, October 10, 2007.  

Upon receipt of the aforementioned addendum, the RO again requested the VA examiner to clarify his opinion as to whether the appellant's current low back condition was secondary to his service-connected bilateral knee disabilities.  A second addendum was added to the record in November 2007.  At that time, the VA examiner stated again that during the appellant's May 2007 spine examination, there was absolutely no mention of hip or knee problems relating to his back.  The VA examiner concluded that the appellant's current low back disability was less likely than not related to his service-connected bilateral knee condition.  Specifically, the examiner stated that knee conditions do not cause spondylosis of L3 with grade 1 spondylolisthesis of L3-L4 and severe DDD with narrowing anterior spondylosis and degenerative joint disease of the L5 facet joints.  See VA Spine Examination Report Addendum 2, November 9, 2007.

The appellant was afforded a second VA spine examination in July 2010.  At that time, he complained of low back pain since at least 1991.  As noted above, the appellant underwent total knee replacements in 2005 and 2006.  Later in 2006, it was determined that the appellant had a shortened left leg, which was thought to contribute to his low back pain.  He was provided a shoe lift, and was subsequently able to function considerably better without muscle spasms and he was able to ambulate without a cane.  Upon physical examination, the appellant was noted to walk with an antalgic gate, favoring the right lower extremity.  X-ray evidence noted marked narrowing of the L3-L4 disc interspace with grade 1 spondylolisthesis of L3 on L4, degenerative osteophytes anteriorly and laterally on the right side of L3-L4, and moderate bony endplate sclerosis at L3-L4.  The appellant was diagnosed with osteoarthritis of the bilateral knees with total knee replacements, spondylolysis of L3 with grade 1 spondylolisthesis of L3-L4, DDD, and osteoarthrosis of the lumbar facet joints.  See VA Spine Examination Report, July 26, 2010.

The VA examiner opined that it was less likely than not that the appellant's service-connected bilateral knee disabilities contributed to or accelerated any pathologic process of a back disability.  The degree of the appellant's back disorder was established before his knee condition and this condition was not aggravated by any degree of knee disease.  In support of this conclusion, the VA examiner stated that the relevant orthopedic literature was reviewed in conjunction with the examination report.  There were no peer-reviewed or published orthopedic literature/studies that supported the contention that degenerative changes of a joint may induce degenerative changes in the spine at any level.  It was considered more likely that the appellant's low back condition was related to chronic degenerative changes as a result of aging, musculoskeletal deconditioning, predisposition to developing osteoarthritic conditions of the spine, and obesity.  Further, the 1991 CT scan of the appellant's lumbar spine showed no evidence of abnormalities.  Thus, the July 2010 VA examiner concurred with the May 2007 VA examination report that the appellant's currently low back condition was also not due to or a result of active duty service.  Id.  In short, this opinion was thorough, supported by an explanation, based on a review of the claims file, and supported by the evidence of record.  The Board finds this opinion is entitled to great probative weight.  There is no contrary medical opinion of record.

Though the appellant has established that he has a current low back disability and that he is service-connected for bilateral knee disabilities, the evidence of record has failed to establish that his low back disability is the direct result of service, secondary to his service-connected bilateral knee disabilities or aggravated by his service-connected bilateral knee disabilities.  Without credible medical evidence establishing a medical nexus between service or a service-connected condition, the appellant's claim fails.  See Hickson; Wallin, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that his low back disability is related to service or a service-connected disability.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected bilateral knee disabilities, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


